DETAILED ACTION
Response to Amendment
The amendment of May 11, 2021 is considered herein.
Claims 1, 15 and 16 have been amended.
Claims 6 and 7 have been cancelled.
Claims 1-5 and 8-16 are pending, with claims 11-14 being withdrawn to the non-elected group.
Claims 1-5, 8-10, 15 and 16 are considered on the merits herein.
Claim Objections
Applicant is advised that should claims 8 and 9 be found allowable, claims 15 and 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA et al (US 2009/0123824), in view of OGIHARA et al (US PG PUB 2018/0205047) and KYUNG-SU et al (US PG PUB 2012/0028090).
Regarding claims 1 and 10, FUJIWARA et al discloses a secondary battery (Figure 1) comprising: 
a can member (1- battery case) having an opening;
a top cap assembly (6) disposed within the opening;
a gasket (8) insulating the opening from the top cap assembly (6) and providing a seal between the can member and the top cap assembly ([0069] – [0070]);

wherein the hot melt is in a softened state at a first temperature equal to or greater than a predetermined temperature and is in a hardened state at a second temperature less than the predetermined temperature ([0044] – softening point), and
wherein the hot melt comprises a thermoplastic resin ([0048] – resin with thermoplasicity), a tackifier ([0048] – the examiner notes that since FUJIWARA et al teaches that the hot melt has thermoplasticity and adhesiveness, this allows it to be both a thermoplastic and a tackifier), and a coupling agent ([0056] – polybutene).
FUJIWARA et al fails to address the hot melt permeating into a groove extending into the can member and the coupling agent being bound to an oxide of the can member via oxide binding on an inner surface of a metal material of the can member.
OGIHARA et al teaches an adhesive material for bonding a metal layer, in paragraph [0041], just as in FUJIWARA et al.  Paragraphs [0018], [0041], [0048] and [0053] of OGIHARA et al further teach the use of an adhesive comprising resin and coupling agent (as in FUJIWARA et al) comprising silane materials for increased adhesion.  Paragraph [0107] of OGIHARA teaches that the silane coupling agent may be aminosilane, an option of claim 10.  
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a silane or aminosilane coupling agent, as in OGIHARA et al, in the hot melt resin adhesive of FUJIWARA et al so as to promote adhesion between the layers as is desirable in adhesive materials.  As identified in paragraph [0044] of specification as filed, it is the use of the silane coupling agent in the adhesive in contact with the metal material of the can (as taught in FIJUWARA et al) which enables oxide binding.  For this reason, modified FUJIWARA et al teaches the final limitation as claimed.

KYUNG-SU et al teaches a secondary battery comprising a case (top can of the instant application), cap and gasket, as in FUJIWARA et al.  KYUNG-SU et al further teaches the use of a groove or texturization with serrations and protrusions extending into the can member in figure 7 to assist in preventing gas or electrolyte leakage ([0069]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize grooves extending into the can member of FUJIWARA et al, as in KYUNG-SU et al, so as to provide enhanced electrolyte and gas leakage prevention.  Upon applying the grooves or serrations of the can member to the can member of FUJIWARA et al, the adhesive of FUJIWARA et al would permeate into the grooves providing the claimed functionality.
Regarding claim 4, FUJIWARA et al discloses that the hot melt has an adhesive property at the first temperature ([0048])).
Regarding claim 5, FUJIWARA et al discloses that the hot melt comprises a material that is configured to repeatedly transition between a viscous state and the hardened state, the material being in the viscous state at the first temperature and being in the hardened state at the second temperature ([0048] – FUJIWARA et al describes as thermoplasticity).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA et al, OGIHARA et al and KYUNG-SU et al, as applied to claim 1 above, and further in view of TOYODA et al (JP 6119759).
Regarding claims 2 and 3, FUJIWARA et al discloses that the hot melt has a predetermined temperature ([0044] – softening point) but FUJIWARA et al does not explicitly disclose that the predetermined temperature is a glass transition temperature of the hot melt and is 60ºC.

It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the polymer having the glass transition temperature of 60°C, as in TOYODA et al, into the secondary battery of FUJIWARA et al, in order to prevent deterioration due to heat of the elements constituting the battery.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA et al, OGIHARA et al and KYUNG-SU et al, as applied to claim 1 above, and further in view of AMANO et al (US PG PUB 2016/0172638).
Regarding claims 8 and 15, while OGIHARA et al teaches the use of polyester-based materials within the adhesive resin in paragraph [0041], the combination is silent as to motivation as to the use of polyester resin in modified FUJIWARA et al.
AMANO et al teaches a battery packaging material including an adhesive layer in paragraph [0014].  Paragraphs [0061-0062] details the adhesive to be heat melting with polyesters preferred because they provide excellent spreadablity and durability.
At the time of filing, it would have been obvious to one of ordinary skill in the art to incorporate the polyester material of OGIHARA et al and AMANO et al into the secondary battery adhesive of modified FUJIWARA et al in order to provide excellent spreadability and durability.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA et al, OGIHARA et al and KYUNG-SU et al, as applied to claim 1 above, and further in view of YASUDA et al (US PG PUB 2009/0104521).

YASUDA et al discloses a battery container comprising an insulating material made of a polyethylene terephthalate resin and a battery container having the insulating material attached to a lid member obtained by forming a polyester resin-coated aluminum sheet ([0002]).  YASUDA et al teaches that an adhesive made of phenolic resin can be used as a hardener and spread over at least one side of the lid member to enhance the adhesivity of the lid member ([0234]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to incorporate the phenolic resin material of YASUDA et al into the adhesive of the secondary battery of FUJIWARA et al, in order to enhance the adhesivity of the lid member. 
Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive. 
The applicant argues on page 7 of the remarks for FUJIWARA et al to teach away from oxide bonding as FUJIWARA et al teaches the use of an antioxidant.
While the examiner sees the use of antioxidant materials in FUJIWARA et al, within the examples only four of the 28 materials utilize the antioxidant compound therein.  FUJIWARA et al details the use of 24 examples without an antioxidant, rendering the use of an antioxidant an alternative embodiment within FUJIWARA et al’s disclosure.  As detailed in MPEP section 2123 (II), alternative embodiments disclosed in prior art do not constitute teaching away from a broader disclosure.  In this case, the use of four antioxidant adhesive materials does not teach away from using the adhesive as disclosed in the remaining 24 examples without an antioxidant in oxide bonding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/21/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        06/03/2021